Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/14/2022 have been fully considered but they are not fully persuasive. 
With respect to the applicant’s arguments regarding the amendments in response to invoking 35 USC 112(f), the amendments were partially helpful in replacing the generic placeholder.  However, the limitation “a plurality of rotating members” creates the same issue as “a plurality of rotating mechanisms” as previously noted.  “Members” and “mechanisms” are both generic placeholders that do not provide any extra structure. For that reason, the rejections as previously described stands. 
With respect to the applicant’s arguments and amendments regarding the rejection claims under 35 USC 112(a), 1st paragraph are partially successful.  With respect to claim 2, the issue remains regarding “a rotating member” that both holds a reaction vessel and rotates a stir bar.  This deficit is further described below.  Additionally, the issues with claim 5 have been resolved but have raised a new issue. 
With respect to the rejection of claims under 35 USC 103, the applicant argues that Chen fails to disclose “a plurality of light irradiators that are arranged on a circumference outside of the rotating stage”.  However, the examiner disagrees.  As a matter of claim interpretation, the limitation “arranged on a circumference outside of the rotating stage” has two different interpretations, the first, which the applicant argues, is that the light irradiators are arranged on a circumference which is outside of a circumference of the rotating stage.  However, the claims do not explicitly disclose that.  Instead, the examiner interprets the claims to read that the light irradiators are arranged on a circumference, and that circumference is outside of the rotating stage, not necessarily outside of the circumference of the rotating stage, just not on the stage itself. In this case, Chen does disclose a circumference of light irradiators and those light irradiators are outside of the rotating stage, outside meaning not on the rotating stage.  For this reason, the rejection is maintained.  
With respect to the applicant’s arguments regarding the double patenting rejection, the arguments are not persuasive.  The copending application does disclose multiple light sources (claims 5 and 8).  For this reason, the rejection is maintained but per applicant’s request can be fully considered after application is in condition for allowance. 

Double Patenting
Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 17/095472 in view of U.S. Publication 2017/203272. 
The copending application is by the same inventive entity and assignee.  The copending application discloses all of the claimed limitations in a nearly identical manner, including a rotating stage (claim 1), a holding mechanism (claim 1), a plurality of rotation mechanism (claim 1), and a light irradiation mechanism including a plurality of light irradiators (claim 5 and 8).  However, the copending application fails to disclose a plurality of stirring mechanisms.  However, these stirring mechanisms are known in the art as evidenced by Chen U.S. Patent #10,143,992 which discloses a stirring mechanism arranged within the reaction vessels configured to magnetically rotate stir bars placed within the vessels orthogonal to the second axes (P.0010). It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the magnetic stirrers of Chen in the reaction apparatus of the copending application since the magnetic stirrers can be placed within the reaction vessels and stirred from the outside, simultaneously for many vessels, minimizing the need for alignment and structure to hold them within the containers.  
This is a provisional nonstatutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “rotating members” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 2 and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
With respect to claim 2, the limitation in claim describes a rotation mechanism that “rotates a stir bar” but also in claim 1 discloses the rotation mechanism “rotate the reaction vessels”.  However, the specification fails to disclose a rotation mechanism that rotates both the stir bar and the reaction vessels.  The specification discloses separate mechanisms to rotate them (P.0052).  Correction required. 
With respect to claim 5, the limitation “two or more light emitting diodes are arranged on a third axis parallel to the principal surface of the light irradiator and the first axis” and “the third axis is arranged on a center of the principal surface of the light irradiator” lacks antecedent basis. The principal surface was previously described and supported in the figures and specification as facing the first axis, however “the light irradiator” lacks antecedent basis.  There are a plurality of light irradiators so it is unclear which light irradiator surface the third axis is arranged on the center of. Clarification is required. It should be noted that the claims 6, 7, 8 are rejected as failing to correct the deficiencies of the claims upon which they depend. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the limitation “rotation members” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
It should be noted that the balance of claims are likewise rejected as failing to correct the deficiencies of the claim upon which they depend. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. U.S. Patent #10,143,992 in view of Ammann et al. U.S. Patent #6,335,166.  
With respect to claim 1, Chen discloses a light irradiation multi-sample parallel reaction device comprising:
A rotating stage configured to be rotatable around a first axis that is a central axis thereof (Figure 1, rotating stage = rotating disc 4, Col.3, l 52-54)
A holding mechanism configured to hold a plurality of reaction vessels on a circumference around the first axis on the rotating stage at equal intervals, a longitudinal direction of a reaction vessel being a direction of the central axis (Figure 1, holding mechanism = support disc 2, reaction vessels = reaction flasks 5, Col.3, l 50-57)
A plurality of light irradiation mechanisms arranged on a circumference outside of the rotating stage, at least one light emitting diode being disposed in each light irradiation mechanism (Figure 1,  light irradiation mechanisms = light sources 9, Col.4, l 19-22)
A plurality of stirring mechanisms arranged in a vicinity of the reaction vessels and configured to rotate stir bars placed in the reaction vessels around axes of directions orthogonal to the second axes by magnetic force, respectively (Figure 1, stirring mechanisms = magnetic stirrers 7, Col.4, l 11-18, Col.6, l 40-46)
However, Chen fails to disclose a plurality of rotation mechanisms configured to rotate the reaction vessels around second axes that are central axes of the reaction vessels. 
Ammann discloses an automated process for nucleic acid sequencing comprising:
A rotating stage configured to be rotatable around a first axis that is a central axis thereof (Figure 10, 11, rotating stage = rotating turntable structure 414, Col.24, l 30-43 central axis = central shaft 428)
A holding mechanism configured to hold a plurality of reaction vessels on a circumference around the first axis on the rotating stage at equal intervals, a longitudinal direction of a reaction vessel being a direction of the central axis (Figure 10 and 11, holding mechanism = container holders 406, Col.24, l 30-43, reaction vessels = 440, central axis = 428)
A plurality of rotation mechanisms configured to hold bottoms of the reaction vessels and rotate the reaction vessels around second axes that are central axes of the reaction vessels, respectively (Figure 10, 11, Col.25, l 8-55, rotation mechanisms = shaft block structure 432)
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the rotation mechanisms of Ammann for the light irradiation apparatus of Chen since the additional rotation allows for a more consistent mixing and light application within the vessel, minimizing imbalance in the application of light and heat to the different parts of the vessels. 

Claim(s) 3, 4, 5, 6, 7, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. U.S. Patent #10,143,992 in view of Ammann et al. U.S. Patent #6,335,166 and further in view of Clark et al. U.S. Patent #6,372,485. 
With respect to claims 3 and 4, Chen in view of Ammann discloses all of the limitations as applied to claim 1 above.  However, Chen and Ammann fail to disclose the light irradiation is facing or orthogonal to the central axis and a plurality of LEDs on a third axis. 
Clark discloses an automated testing apparatus comprising:
The light irradiation mechanism is located to cause a principal surface thereof to face to the first axis (Figure 11, light irradiation mechanism = 80, first axis = aligned with 30 coming out of page, Figure 4, first axis = center of circle 51)
The light irradiation mechanism is located to cause a normal line passing through a center of the principal surface thereof to be orthogonal to the first axis (Figure 11, light irradiation mechanism = 80, first axis = aligned with 30 coming out of page, Figure 4, first axis = center of circle 51)
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the light irradiation direction of Clark in the device of Chen since the side of the reaction vessel that the light is irradiated through and collected from is a design choice based on the vessel used and the physical structure of the device as to where there is room for the light sources. Whether the device is lit from below, above, or the side, would be within one of ordinary skill in the art to decide and substitute based on a particular laboratory set up.  In this case, irradiating from a principal surface that is aligned with the first axis allows the irradiation mechanism to be out of the way of the filling and emptying of the vessels and to ensure a constant pathlength, not dependent on the amount of fluid filled into the vessel but rather the size of the vessel itself. 

With respect to claim 5, 6, 7, 8, 10, 11, Chen in view of Ammann and Clark disclose all of the limitations as applied to claim 3 above.  In addition, Chen discloses:
Two or more light emitting diodes (Col.4, l 26-34)
However, Chen in view of Ammann fails to disclose the arrangement of the light emitting diodes. 
In addition, Clark discloses:
Two or more light emitting diodes arranged on a third axis passing through a center of the principal surface and parallel to the first axis (Figure 11, third axis = surface 80 coming out of page)
Where the two or more light emitting diodes are arranged symmetrically with respect to the third axis and arranged on a fourth axis passing through the center of the principal axis and orthogonal to the third axis (Figure 11, third axis = surface 80 coming out of page, Col.8, l 20-23, fourth axis = direction of surface 80 perpendicular to dotted line with three columns of different colors)
The two or more light emitting diodes are arranged in a matrix in a direction of the third axis and a direction of the fourth axis (Col.8, l 20-23)
Emission wavelengths of the two or more light emitting diodes are different from each other (Col.8, l 20-23)
Emission wavelengths of the two or more light emitting diodes are the same as each other (Col.8, l 20-23)
The two or more light emitting diodes constitute a plurality of groups of light emitting diodes, the light emitting diodes included in each group having the same emission wavelength, emission wavelengths of the groups being different from each other (Col.8, l 20-23, each color is a group)
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the light emitting diode array of Clark for the light source of Chen since Chen discloses that using an array would provide “a more uniform incident light and thus realize irradiation with equivalent light amount” (Chen, Col. 6, l 22-27).  The array of different groups of wavelengths of Clark allow for a more uniform, but controllable and compressed arrangement of lights (Clark, Col.4, l 17-28) saving time and maximizing the scope of measurements. 

With respect to claim 9, Chen in view of Ammann and Clark disclose all of the limitations as applied to claim 3 above.  However, Chen, Ammann, and Clark fail to disclose that each time each of the reaction vessels revolves once as the rotation stage rotates, the rotation mechanism causes the reaction vessel held thereby to rotate once. 
The amount of rotation of the reaction vessels would be a result effective variable that depends on the intended purpose of the device and the location of unclaimed components (such as entry location of vessels, detector, other tests or processes).   Rotating the vessels in conjunction with the rotation of the rotation stage would provide that the same surface of the vessel faces outward of the rotation axis at all times, providing continuity between measurements or allowing a window for the light to penetrate in only one location while the rest of the vessel remains insulated to outside light. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA CAROLE BRYANT whose telephone number is (571)272-9787. The examiner can normally be reached Tues, Thurs, Fri 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 5712722416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REBECCA C BRYANT/         Examiner, Art Unit 2877